Citation Nr: 1747544	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as interstitial lung disease and chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected tuberculosis (TB).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran appeared before the undersigned at a Board hearing at the RO in July 2013.  The Board remanded the appeal in August 2014 and June 2015.


FINDING OF FACT

The Veteran's respiratory disorder was not caused or aggravated by his active service, or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been diagnosed with obstructive and restrictive ventilatory dysfunction with decreased diffusion capacity (COPD and interstitial lung disease).  See Private medical opinion provided by Dr. M.A.P., received in July 2009.  He is currently service connected for inactive pulmonary TB.  He asserts that he was exposed to asbestos and diagnosed with TB while in service, and was quarantined in a hospital for almost two years.  See July 2013 hearing transcript at pages 3, 8-10.  He contends that his in-service asbestos exposure and/or TB diagnosis caused or aggravated his current respiratory disorder.

Service treatment records show that the Veteran was treated for active pulmonary TB during service, and hospitalized from November 1963 to January 1964.

In June 2008, the Veteran was afforded a VA examination for pulmonary TB.  The examiner noted the diagnosis of TB in 1962.  The examiner noted that the Veteran was treated with antibiotics and was asymptomatic at the end of hospitalization.  The Veteran did not have any recurrent episodes; he had a history of smoking and emphysema, and reported shortness of breath.  The examiner concluded that the Veteran had inactive pulmonary TB, as there was no evidence of active TB, no functional impairment from TB, and his symptoms were from COPD, which the examiner noted was due to smoking.

In July 2009, the Veteran submitted a medical opinion by Dr. M.A.P., who diagnosed obstructed and restrictive ventilatory dysfunction with decreased diffusion capacity (COPD and interstitial lung disease.  He noted the history of tuberculosis; that the Veteran had smoked a pack of cigarettes a day for 50 years; and worked in a shipyard in service where he was exposed to significant quantities of asbestos.  Dr. M.A.P. opined that, with reasonable medical probability, the COPD and interstitial lung disease was caused by his exposure to organic dust in service.  He concluded that people with smoking and asbestos exposure were at a greater risk for contracting pulmonary neoplasm (80-100 times more than the regular population).

In November 2009, a VA examiner provided an opinion based on the Veteran's September 2009 respiratory examination and October 2009 CT scan.  The examiner noted the diagnosis of TB in 1962 and treatment for over a year at East Orange VA Hospital; however, there were no recurrences of TB since then, and the examiner considered TB inactive.  The Veteran reported shortness of breath with activity, and use of an inhaler, as needed.  The examiner noted his smoking history (4 to 5 cigarettes a day) and his denial of night sweats or weight loss.  The CT scan revealed evidence of right posterior pleural calcification, bullous emphysema and bilateral apical fibrotic scar (multiple radiopaque densities in the right upper lobe).  This was interpreted as moderate obstructive lung disorder.  He was diagnosed with pulmonary TB (inactive) and COPD.  The examiner opined that COPD was not related to TB but to a significant smoking history; and there was no evidence of active interstitial lung disease related to military service.

In July 2012, the RO asked the same examiner to provide an opinion on whether any of the findings of the October 2009 CT scan were caused by or the result of asbestos exposure.  The examiner opined that his claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of pleural plaques or diseases found on the October 2009 CT scan, and no evidence of interstitial disease.  He stated that the lack of findings of both pleural based or interstitial disease made the diagnosis of asbestosis unlikely; thereby making his current respiratory symptoms less likely related to asbestos exposure while in service.  The examiner concluded that the Veteran did not have asbestosis, and his current respiratory symptoms were at least likely related to COPD, which was due to his significant smoking history.

The Veteran provided testimony in a July 2013 hearing before the undersigned that in early 2009 Dr. M.A.P. performed a battery of tests then filed his reports in Jersey City (see hearing transcript at pages 14, 22-24), and that he was receiving Social Security Disability benefits in part as a result of his breathing disability (transcript, pages 15-18).  As those test results and SSA records were not incorporated into the claims file, the Board remanded the issue in August 2014 for those records and an addendum VA opinion, once the records were received.

In a December 2014 addendum opinion, the examiner who had provided the 2009 and 2012 opinions noted that, since the last examination, no new evidence was submitted or available for review.  Therefore, he did not change his previous opinion.

VA requested the Veteran's authorization to obtain medical records from Dr. M.A.P.; however, a signed authorization was never received.  Additionally, SSA records were received by VA in February 2015.  As the SSA records requested were not associated with the claims file until February 2015 (2 months after the December 2014 addendum opinion), the Board again remanded the issue in June 2015 for an adequate addendum opinion.  

In a June 2016 addendum opinion, the examiner noted that he reviewed the SSA records, and it revealed that the Veteran was not seen or treated for any chronic respiratory condition.  He found no subjective complaints of fevers, night sweats or weight loss.  A December 2006 general medical report found in the SSA records did not list an active diagnosis of TB or any new respiratory complaints; all chest X-ray results, including an August 2003 report, showed chronic right upper lobe findings, suggesting previous granulatous disease, but no active infectious disease.  The examiner noted that, as there were no new results showing any active disease, his previous opinions were unchanged.

It is clear that the Veteran has a current respiratory disorder, as he noted in his lay statements, and he was diagnosed with TB in service (which is now listed as inactive pulmonary TB).  However, the Veteran lacks the medical expertise to opine as to the relationship between the current respiratory disease and the inactive TB or other in-service risk factors.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  There is no competent medical opinion that the COPD is related to TB.

Dr. M.A.P. did provide an opinion that the Veteran had interstitial lung disease and COPD attributable to in-service asbestos exposure.  Subsequent VA examinations have been unable to confirm that the Veteran has interstitial lung disease and it is unclear why Dr. M.A.P reported that diagnosis.  Because it is not apparent how Dr. M.A.P arrived at that diagnosis and no other medical professional has found interstitial disease, the evidence is against a finding that the Veteran has that disease.

Dr. M.A.P also provided no rationale for his opinion that the current lung diseases were related to organic dust in service.  This opinion is further weakened by language later in the opinion that discusses risks associated with smoking and asbestosis without mentioning organic dust exposure. 

The VA examiners considered an accurate history provided clear rationales, explaining why the Veteran's current respiratory disorder could not be medically related to his period of service, or caused or aggravated by his service-connected disability, based on the fact that he is service-connected for inactive pulmonary TB, his X-ray examinations provided no evidence of asbestosis, and his current respiratory disorder is due to a significant smoking history.

In sum, the preponderance of the evidence is against the grant of service connection for a respiratory disorder on either a direct or secondary basis.  Reasonable doubt does not arise and the appeal as to that issue is denied.


ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


